Title: To George Washington from Colonel Thaddeus Kosciuszko, July 1779
From: Kosciuszko, Thaddeus
To: Washington, George


        
          Sir,
          [July 1779]
        
        I have only two Masons as yet Some from the Main Army, and do not expect any more, the Officers being unvilling to part with them. I applyed to the Detachements here who had a number of them, wrote to the Officers in the most pressing terms shewing the necessity of it but got nonce.
        I am out of the lime, it is true I have a promise of having some more but when I cannot tele.
        One of the Justice wrote to Mr Whiting G:Q:M: that General Green has excused the Inhabitants from sending more Teams than Ten, I suppose he has in view to imploy the Teams of the Brygades, as they do nothing at Present to ease the Burthen of the In habitants.
        I have Twenty Carpenters Sick by raison of drinking Water in this hot Weather (as they say) they suppose that one Half Gill added to them daily allowance would remedy the Evil.
        Col: Stewert was so good as to let me have a Stone Cutter from his Regiment for one Week I wish to have him for a Month having much to do and know not where to find another. Your Excellency with parfect Respect very Humble Servant.
        
          Thad: Kosciuszko col.
        
      